Exhibit 12(e) LOUISVILLE GAS AND ELECTRIC COMPANY COMPUTATION OF RATIO OF EARNINGS TO COMBINED FIXED CHARGES (Millions of Dollars) Successor Predecessor 3 Months Year 2 Months 10 Months Ended Ended Ended Ended Mar. 31, Dec. 31, Dec. 31, Oct. 31, Year Ended December 31, Earnings, as defined: Income Before Income Taxes $ 40 $ $ 29 $ Mark to market impact of derivative instruments 1 35 40 30 Total fixed charges as below 11 46 8 40 46 60 53 Total earnings $ 51 $ $ 38 $ Fixed charges, as defined: Interest charges (a) $ 11 $ 44 $ 8 $ 38 $ 44 $ 58 $ 50 Estimated interest component of operating rentals 2 2 2 2 2 Preferred stock dividends 1 Total fixed charges $ 11 $ 46 $ 8 $ 40 $ 46 $ 60 $ 53 Ratio of earnings to fixed charges (a) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net.
